Citation Nr: 1101893	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-20 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for schizophrenia.

2.  Entitlement to service connection for arthritis of the back, 
knees, ankles, and wrists.

3.  Entitlement to service connection for allergies.

4.  Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from December 1974 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina, 
and Montgomery, Alabama.  During the course of the appeals, the 
Veteran moved to Alabama; original jurisdiction now exclusively 
resides in the Montgomery, Alabama RO.

Procedural history

The Veteran's original claim of entitlement to service connection 
for a psychological disability was denied in a November 1977 
rating decision.  The Veteran did not appeal.  In a July 1992 
letter, the RO declined to reopen the Veteran's claim.  The 
Veteran did not appeal that decision.  In September 2006, the 
Veteran filed to reopen his previously denied schizophrenia 
claim.  The Veteran's claim was denied in a March 2007 rating 
decision.  The Veteran disagreed with the denial and perfected 
his appeal by filing a timely substantive appeal [VA Form 9] in 
July 2008.  Notably, in his July 2008 substantive appeal, the 
Veteran specifically indicated that he did not want a BVA hearing 
as to the schizophrenia claim.  At no time thereafter did he 
request a hearing as to that issue.

In July 2008, the Veteran filed a claim of entitlement to service 
connection for bilateral hearing loss.  The Veteran's claim was 
denied in a September 2008 rating decision.  In December 2008, 
the Veteran filed claims of entitlement to service connection for 
allergies and arthritis.  These claims were denied in a May 2009 
rating decision.  The Veteran disagreed with the September 2008 
and May 2009 denials and perfected his appeals by filing timely 
substantive appeals in October 2009.  Notably, in his October 
2009 substantive appeals, the Veteran requested that he be 
afforded a personal hearing before a Veterans Law Judge as to the 
issues of service connection for bilateral hearing loss, 
allergies, and arthritis.  

Accordingly, in November 2010, the Veteran presented sworn 
testimony during a personal hearing in Montgomery, Alabama as to 
the issues of entitlement to service connection for bilateral 
hearing loss, allergies, and arthritis.  The hearing was chaired 
by the undersigned.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.  At the November 
2010 hearing, the Veteran did not present testimony as to his 
schizophrenia claim.  This is consistent with the July 2008 
substantive appeal in which the Veteran declined a personal 
hearing as to that issue.  Moreover, at no time throughout the 
course of the pending appeal has the Veteran requested a personal 
hearing as to the issue of schizophrenia.  See 
38 C.F.R. §§ 20.700(a), 20.703 (2010).

The issues of entitlement to service connection for bilateral 
hearing loss and allergies are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Veteran will be 
notified if further action on his part is required.


FINDINGS OF FACT

1.  In a July 1992 decision, the RO declined to reopen the 
Veteran's claim of entitlement to service connection for 
schizophrenia.

2.  The evidence submitted since the July 1992 RO decision is 
cumulative or redundant of the evidence of record at the time of 
the prior final denial of the claim sought to be reopened, and 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for schizophrenia.

3.  The competent medical evidence of record does not support a 
finding that the Veteran is currently diagnosed with arthritis of 
the back, knees, ankles, or wrists.


CONCLUSIONS OF LAW

1.  The July 1992 RO decision denying the claim of entitlement to 
service connection for schizophrenia is final.  38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. § 20.1103 (2010).

2.  Since the July 1992 rating decision, new and material 
evidence has not been received, and the claim of entitlement to 
service connection for schizophrenia is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Arthritis of the back, knees, ankles, and wrists was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for arthritis 
and schizophrenia.  Implicit in his schizophrenia claim is the 
contention that new and material evidence, which is sufficient to 
reopen the previously-denied claim, has been received.  As 
indicated above, the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and allergies will be 
addressed in the Remand section below.

The Board will discuss certain preliminary matters.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the pending schizophrenia claim, 
the VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 U.S.C.A. § 
5108 before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  It 
is specifically noted that nothing in the VCAA shall be construed 
to require VA to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) 
(West 2002).

Once the claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a veteran's claim for benefits under a 
law administered by the Secretary of VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Therefore, the VCAA duty to notify applies to both the arthritis 
and schizophrenia issues; the standard of review and duty to 
assist do not apply to the schizophrenia claim unless it is 
reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

Notice

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the standard 
erected by the VCAA].  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) specifically 
addressed VCAA notice requirements in the context of a veteran's 
request to reopen a previously and finally denied claim. The 
Court found that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
provide notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous denial.

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to the 
issues on appeal.  

As to the arthritis claim, the Veteran was provided with notice 
of the elements for service connection in a letter dated December 
2008.  With respect to the schizophrenia claim, the Veteran was 
provided with a November 2006 VCAA letter which stated, "[t]o 
qualify as new, the evidence must be in existence and be 
submitted to VA for the first time...In order to be considered 
material, the additional existing evidence must pertain to the 
reason your claim was previously denied."  The letter also 
notified the Veteran that "[n]ew and material evidence must 
raise a reasonable possibility of substantiating your claim.  The 
evidence cannot simply be repetitive or cumulative of the 
evidence we had when we previously denied your claim."  The 
letter thereby notified the Veteran that evidence sufficient to 
reopen his previously denied claim must be "new and material," 
closely mirroring the regulatory language of 38 C.F.R. § 
3.156(a).  Moreover, the November 2006 letter informed the 
Veteran as to the reason his claim was previously denied:  
"[y]our claim was previously denied because it was determined 
your mental problems were from natural causes and not a service 
connected disability.  Therefore, the evidence you submit must 
relate to this fact."  As such, the Veteran was adequately 
advised of the basis for the previous denial and of what evidence 
would be new and material to reopen the schizophrenia claim.  See 
Kent, supra.
Crucially, the RO informed the Veteran of VA's duty to assist him 
in the development of his claims in the November 2006 and 
December 2008 VCAA letters.  The letters stated that VA would 
assist the Veteran in obtaining relevant records from the 
military, the VA, or any Federal agency.  With respect to records 
from private doctors and hospitals, the VCAA letters informed the 
Veteran that VA would make reasonable efforts to request such 
records.

The November 2006 and December 2008 VCAA letters emphasized:  
"If the evidence is not in your possession, you must give us 
enough information about the evidence so that we can request it 
from the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide it, 
or VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal department or 
agency."  [Emphasis as in the originals].

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court further 
held that the notice requirements of section 5103(a) apply 
generally to all five elements of each claim.  Therefore, upon 
receipt of an application for a service connection claim, section 
5103(a) and section 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran was provided specific notice of the Dingess decision 
in the November 2006 and December 2008 VCAA letters.  The letters 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letters as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations, statements from 
employers as to job performance and time lost due to service-
connected disabilities, and witness statements.  

With respect to effective date, the November 2006 and December 
2008 letters instructed the Veteran that two factors were 
relevant in determining effective dates of an increased rating 
claim:  when the claim was received and when the evidence "shows 
a level of disability that supports a certain rating under the 
rating schedule."  The Veteran was also advised in the letters 
as to examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability 
rating and effective date pursuant to the Court's decision in 
Dingess.

Given that there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, no 
further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where there 
is no reasonable possibility that additional development will aid 
the veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been reopened 
based on the submission of new and material evidence.  Once a 
claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits under 
a law administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  See 
38 U.S.C.A. § 5103A (West 2002).

The Veteran was not afforded a VA examination which addresses his 
claimed arthritis of the back, knees, ankles, and wrists.  The 
Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 
79 (2006), which held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease, manifested in accordance with presumptive service 
connection regulations, occurred which would support incurrence 
or aggravation, (3) an indication that the current disability may 
be related to the in-service event, and (4) insufficient evidence 
to decide the case.

However, a medical examination as to the Veteran's arthritis 
claim is unnecessary in this case, because there is no objective 
and competent evidence of any arthritis diagnosis.  The Veteran's 
medical records do not contain any such diagnosis.  Under such 
circumstances, an examination is not required as to these claimed 
disabilities.  

The facts of this case are different than the facts in Charles v. 
Principi, 16 Vet. App. 370 (2002), in which the Court held that 
VA erred in failing to obtain a medical nexus opinion where 
evidence showed acoustic trauma in service and a current 
diagnosis of tinnitus.  Significantly, in this case there is no 
competent medical evidence of current diagnoses of the claimed 
disabilities.

Thus, for the reasons expressed above, the Board finds that the 
development of these issues has been consistent with the 
provisions of the VCAA.

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.  The Board additionally 
observes that all appropriate due process concerns have been 
satisfied.  See 38 C.F.R. § 3.103 (2010).  

Accordingly, the Board will proceed to a decision.

1.  Whether new and material evidence has been submitted 
to reopen the previously denied claim of entitlement to 
service connection for schizophrenia.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
or aggravated in service.  See 38 C.F.R. § 3.303(a) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed are 
final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.

The definition of material evidence was revised in August 2001 to 
require that the newly submitted evidence relate to an 
unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the claim.  
See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156 (2010)].  This change in the law pertains only to 
claims filed on or after August 29, 2001.  Because the Veteran's 
claim to reopen was initiated in September 2006, the claim will 
be adjudicated by applying the revised section 3.156, discussed 
immediately below.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person making 
them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual background

When the Veteran's claim of entitlement to service connection for 
schizophrenia was denied by the RO in July 1992, the following 
pertinent evidence was of record.

The Veteran's service treatment records showed that in August 
1975 the Veteran jumped out of a second story window in an 
apparent suicide attempt.  Treatment records dated August 1975 
indicated that the Veteran's "past medical history reveals the 
patient has been 'wishing to die' for the last two to three 
months, complaining of insomnia, headaches, nightmares, fatigue, 
and admits to a long family history of social psychiatric 
problems."  After a psychiatric evaluation, the Veteran was 
diagnosed with a personality disorder.  

A November 1977 administrative decision found that the "injuries 
the Veteran received on August 13, 1975, as the result of falling 
out the barracks window was not the result of his willful 
misconduct and was in line of duty."

In statements dated July 1992, the Veteran indicated that he 
received continuing treatment for his mental health condition at 
the VA medical center in Tuskegee and the Mental Health Clinic in 
Montgomery.

The Veteran's claim was denied in the July 1992 RO decision.  The 
Veteran was informed of the denial and of his appeal rights in 
the July 1992 letter from the RO.  He did not appeal.

In September 2006, the Veteran filed to reopen his previously 
denied claim of entitlement to service connection for 
schizophrenia.  As indicated above, in a rating decision dated in 
March 2007, the RO declined to reopen the Veteran's claim.  This 
appeal followed.

The evidence which has been added to the record since the July 
1992 rating decision will be discussed in the Board's analysis 
below.

Analysis

In July 1992, the RO denied the Veteran's claim because the 
Veteran failed to offer evidence that his schizophrenia was as 
the result of or was aggravated by his military service.  
Specifically, the RO continued to deny the Veteran's claim 
because essentially there was insufficient evidence of the third 
Hickson element, medical nexus.  

The unappealed July 1992 RO decision is final.  See 38 U.S.C.A. 
§ 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  As explained 
above, the Veteran's claim for service connection may only be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  
Therefore, the Board's inquiry will be directed to the question 
of whether any additionally submitted evidence [i.e. after July 
1992] bears directly and substantially upon the specific matter 
under consideration.  After reviewing the record, and for the 
reasons expressed immediately below, the Board concludes that new 
and material evidence sufficient to reopen the claim of 
entitlement to service connection for schizophrenia has not been 
submitted.

The newly added evidence, in pertinent part, consists of VA 
treatment records dated 1992 to 2008, statements from the 
Veteran, and multiple lay statements.  A VA psychological 
evaluation and medical opinion dated May 2008 has also been added 
to the record.

As indicated above, at the time of the last final denial in July 
1992 there was evidence of record that the Veteran had been 
diagnosed with a mental health disability.  Accordingly, VA 
treatment records documenting treatment for schizophrenia while 
new, are not material to the claim.  Similarly, lay statements 
dated in April 2007 in which the Veteran's mother, cousin, and 
friend opine that the Veteran was not the same after his military 
discharge while new, are not material to the claim as it is 
undisputed that the Veteran experienced mental health problems in 
service.  See 38 C.F.R. § 3.156(a) (2010).

Notably, a VA psychological evaluation dated May 2008 has been 
added to the record.  In the evaluation report, the VA examiner 
diagnosed the Veteran with schizoaffective disorder, depressive 
type.  He further opined as to the issue of medical nexus, "[i]n 
reviewing the record, examining the patient, and talking with Ms. 
L[.] it is clear that the patient's current condition is not 
related to circumstances taking place while in the service that 
resulted in hospitalization and the diagnosis of a personality 
disorder in 1975."  The May 2008 VA examiner explained, "[t]he 
patient did not complain of a symptom related to schizoaffective 
disorder or any other mental health disorder when discussing his 
frame of mind at the time . . . . The medical record also does 
not indicate an Axis I diagnosis or complaint at the time of the 
incident.  Therefore, the patient's current condition is not 
caused by or a result of his treatment in the military on August 
13 through 29, 1975."

Accordingly, this negative May 2008 VA medical nexus opinion does 
not avail the Veteran and is therefore not material to the claim 
to reopen.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) 
[evidence that is unfavorable to a claimant is not new and 
material].  

In multiple statements submitted since the July 1992 rating 
decision, the Veteran reiterated his prior contentions that he 
had developed his currently diagnosed schizophrenia in his 
military service, as is evidenced by the August 1975 service 
treatment records.  See, e.g., the Veteran's notice of 
disagreement dated April 2007.  The Veteran's statements are 
duplicative of those he made in connection with his prior claim 
and were, therefore, already of record at the time of the last 
final denial in July 1992.  Accordingly, these newly added 
statements are cumulative and redundant of the statements and 
evidence of record at the time of the July 1992 RO denial and are 
therefore not new.  See Reid v. Derwinski, 2 Vet App. 312, 315 
(1992).  

Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the 
Court specifically stated that lay persons are not competent to 
offer medical opinions as to matters such as diagnosis and 
etiology, and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court again noted that 
"[l]ay assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

Crucially, there remains no competent medical evidence of record 
which indicates or even suggests that the Veteran's currently 
diagnosed schizophrenia is related to his military service.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) [a veteran 
seeking disability benefits must establish a connection between 
the veteran's service and the claimed disability].  The evidence 
which has been added to the claims folder since July 1992 does 
not raise a reasonable possibility of substantiating the claim.

Accordingly, new and material evidence has not been received 
pursuant to 
38 C.F.R. § 3.156(a), and the claim of entitlement to service 
connection for schizophrenia is not reopened.  The benefit sought 
on appeal remains denied.

The Board views its discussion above as sufficient to inform the 
Veteran of the element necessary to reopen his claim should he 
desire to do so in the future.  See Graves v. Brown, 8 Vet. App. 
522, 524 (1996).  In particular, it is incumbent upon him to 
submit to competent medical opinion evidence which specifically 
serves to link his currently diagnosed schizophrenia with his 
military service.  See Boyer, supra.  

2.  Entitlement to service connection for arthritis of the 
back, knees, ankles, and wrists.

Relevant law and regulations

The law and regulations pertaining generally to service 
connection and continuity of symptomatology have been set forth 
above and will not be repeated here.

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
A "current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 
(1997).

Analysis

The Veteran is seeking entitlement to service connection for 
arthritis of the back, knees, ankles, and wrists.  See, e.g., the 
Board hearing transcript dated November 2010.  Contrary to the 
Veteran's assertions, the evidence of record is pertinently 
negative for any such diagnoses.  The Board has thoroughly 
reviewed the medical evidence associated with the Veteran's 
claims folder and finds no such evidence.  
Notably, a VA treatment record dated August 2008 documents the 
Veteran's complaint of "generalized arthritis pain;" however, 
no diagnosis of arthritis was made at that time.  The Board 
further recognizes that the Veteran was previously diagnosed with 
a herniated disc at L5-S1.  Critically, there has been no finding 
that the Veteran is currently diagnosed with arthritis of the 
lumbar spine.  See the VA treatment records dated September 1993; 
see also the VA examination report dated September 1994. 

As noted above, service connection may not be granted without 
competent medical evidence of a current disability.  See Hickson 
and Rabideau, supra.  

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim including 
evidence of a current arthritis of the back, knees, ankles, or 
wrists.  However, he has failed to do so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is the claimant's responsibility to 
support a claim for VA benefits].  The Court has held that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board does not have any reason to doubt that the Veteran 
experiences pain in his back, knees, ankles, and wrists; as such 
pain is documented in his treatment records.  See, e.g., VA 
treatment records dated August 2005, November 2006, and September 
1994.  However, symptoms such as pain alone are not sufficient to 
establish the existence of a disability.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) [symptoms, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted].  

To the extent that the Veteran contends that he has diagnosed 
arthritis of the back, knees, ankles, or wrists, it is now well-
established that as lay persons without medical training he is 
not competent to comment on medical matters such as diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (2009) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical diagnoses, 
statements, or opinions].  The statements offered by the Veteran 
to this effect are not competent medical evidence and do not 
serve to establish medical diagnosis.  

In the absence of a diagnosis, service connection may not be 
granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
see also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  Accordingly, 
Hickson element (1) has not been met, and the claim fails on this 
basis alone.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
arthritis of the back, knees, ankles, and wrists, as Hickson 
element (1) has not been met.  The benefit sought on appeal is 
accordingly denied.


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for schizophrenia.  
The benefit sought on appeal is denied.

Entitlement to service connection for arthritis of the back, 
knees, ankles, and wrists is denied.


REMAND

3.  Entitlement to service connection for allergies.

4.  Entitlement to service connection for bilateral 
hearing loss.
After having carefully considered the matter, and for the reasons 
expressed immediately below, the Board finds that the Veteran's 
remaining claims of entitlement to service connection for 
bilateral hearing loss and allergies, must be remanded for 
additional evidentiary development.  

Reasons for remand

As to the pending claims of entitlement to service connection for 
allergies and bilateral hearing loss, the Board notes that there 
is medical evidence of current diagnosis as well as evidence of 
potential in-service injury as to both claims.  Specifically, VA 
treatment records show that the Veteran is allergic to fish, 
eggs, and pork.  See, e.g., the VA treatment record dated 
November 2008.  VA audiological consultation records also 
indicate that the Veteran experiences a difficulty hearing and 
documents incomplete audiometric results.  See the VA audiology 
consultation records dated September 2008.  

Additionally, the Veteran's service separation examination 
documents "acute hearing loss" in the right ear.  As to the 
allergies claim, the Veteran has contended that he developed 
allergies as a result of exposure to toxic water during his 
military service.  See the November 2010 Board hearing 
transcript, pgs. 5, 10-11.  Critically, letters from the 
Department of the Navy are of record which document the Veteran's 
possible exposure to contaminated water while he was stationed at 
Camp Lejeune.  As evidence of this exposure, the Veteran has 
pointed to in-service treatment records documenting his 
complaints of coughing up blood and green sputum.  See the VA 
treatment records dated July 1975 and August 1975.

Notably, none of the medical records currently associated with 
the Veteran's VA claims folder offer an opinion as to a possible 
causal relationship between the Veteran's claimed hearing loss 
and allergies and his military service.  Therefore, these issues 
present certain medical questions that cannot be answered by the 
Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the 
Board is prohibited from exercising its own independent judgment 
to resolve medical questions].  These questions concern medical 
nexus opinions and must be addressed by an appropriately 
qualified VA examiner.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim].

The Board recognizes that the Veteran was previously scheduled 
for a VA examination in August 2008 as to his bilateral hearing 
loss claim.  However, the Veteran has stated that he did not 
receive notice of this examination (see the November 2010 Board 
hearing transcript, pg. 7).  Critically, a VA notification letter 
as to the scheduled VA examination is not contained in the 
Veteran's claims folder.  Accordingly, the Board finds that good 
cause has been shown to warrant rescheduling of the VA 
audiological examination.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any allergies that may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims folder, including the Veteran's 
service treatment records, post-service 
medical records, and statements.  It 
should be noted that the Veteran was 
exposed to contaminated water while at 
Camp Lejeune and did complain of coughing 
up blood and green sputum during his 
military service.

The examiner should comment as to whether 
it is at least as likely as not that that 
the Veteran currently has allergies that 
are causally or etiologically related to 
his military service.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2010), the 
claims folder, must be made available to 
the examiner for review.

2.  The Veteran should be afforded a VA 
audiological examination, performed by a 
provider with appropriate expertise, for 
the purpose of addressing the existence 
and etiology of the Veteran's claimed 
bilateral hearing loss.  The Veteran's VA 
claims folder, including a copy of this 
remand, must be made available to the 
examiner.  The examiner should either 
diagnose hearing loss or specifically rule 
out any such diagnosis.  Any diagnostic 
testing deemed to be necessary by the 
examiner should be accomplished.  If the 
examiner determines that the Veteran 
suffers from a hearing loss, he/she should 
state whether it is at least as likely as 
not (e.g. a 50/50 probability) that said 
diagnosis is related to his military 
service.  In rendering his/her conclusion, 
the examiner should specifically discuss 
the hearing loss documented in the 
Veteran's service separation examination.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2010), the 
claims folder, must be made available to 
the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


